Citation Nr: 1452279	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for a posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD), as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.  The Veteran's decorations for his active duty service include a Combat Action Ribbon, Bronze Star Medal with "V" Device and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014 the Veteran testified before the undersigned Veterans Law Judge at a hearing at the VA RO.  A copy of the transcript is associated with the claims file.

At the August 2014 hearing the Veteran expressed his desire to withdraw his claim for an increased evaluation for PTSD.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  At the August 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his increased evaluation claim for PTSD.

2.  The Veteran does not have a lung disability, to include COPD, that is etiologically related to his active duty service.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the Veteran's claim for an increased evaluation for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a lung disability, to include as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has COPD as a result of herbicide exposure during his active duty service.

Initially, the Board notes that the Veteran had service in the Republic of Vietnam.  Accordingly, he is afforded the benefit of the herbicide presumptions.

However, as discussed in the Veteran's August 2014 hearing, COPD is not listed as a disease that is presumptively associated with herbicide exposure.  Accordingly, service connection based on exposure to herbicides while serving in Vietnam is not warranted.

Nonetheless, the Board will address the Veteran's claim on the basis of direct service connection.

A review of the service treatment records shows no treatment for or complaints of a lung disability during his active duty service.  On the Veteran's November 1969 separation examination he was evaluated as clinically normal.

Post-service VA and private treatment records show treatment for and diagnoses of several lung disabilities.  The earliest diagnosis of record of COPD is in February 2007, nearly 40 years after separation from active duty service.  

Before February 2007, the Veteran was noted to have alternative diagnoses of emphysema and bronchitis.

The Board notes that the Veteran had previously filed claims for service connection for emphysema and bronchitis that were denied by the VA RO in a July 2007 rating decision.  The Veteran did not appeal the July 2007 decision.  In the Veteran's August 2009 claim he specifically requested service connection for COPD.  Accordingly, the Board finds that claims for service connection for emphysema and bronchitis are not before the Board at this time.

There is no question that the Veteran has a current diagnosis of COPD.  However, the only evidence of record suggesting a connection between the Veteran's COPD and his active duty service is the Veteran's own testimony.  Although the Veteran may sincerely believe that his COPD is related to his active duty service, the issue of whether the Veteran has a current disability as a result of active duty service falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is competent to report symptoms of a lung disability.  However, based on the complexity of the medical question, the Board finds that the Veteran cannot provide a specific diagnosis of COPD and cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The fact that the Veteran was not diagnosed with COPD until almost 40 years after separation from active duty service provides highly probative evidence against this claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a lung disability is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in an August 2009 letter to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and the Veteran's statements.  

The Board notes that the Veteran was not provided a VA examination. 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran provided evidence of a current diagnosis of COPD.  However, the Veteran did not provide evidence of the disability during service or within a year after separation from active duty service, or for many years after service, or any link between an alleged current diagnosis and his active duty service.  The best evidence in this case clearly indicates a problem that began many years after service without connection to service or herbicides. 

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnosis of COPD is associated with his active duty service.  Several standards of McLendon are not met in this case.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

Entitlement to service connection for a lung disability, to include COPD, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


